Citation Nr: 0624143	
Decision Date: 08/10/06    Archive Date: 08/18/06	

DOCKET NO.  04-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for cold injury residuals 
of the upper extremities and the right lower extremity.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
May 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VARO 
in Boston that, in pertinent part, denied service connection 
for cold injury residuals involving the right lower extremity 
and both upper extremities.  The Statement of the Case in 
March 2004 denied service connection for cold injury 
residuals involving the right lower extremity as well as the 
bilateral upper extremities.  The veteran's Substantive 
Appeal in April 2004 was general in nature, but was 
sufficient to lead the Board to believe that the veteran is 
appealing all issues, including the denial of service 
connection for residuals of a cold injury involving the right 
lower extremity.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The veteran is shown as likely as not to have cold injury 
residuals involving the right lower extremity and the 
bilateral upper extremities.


CONCLUSION OF LAW

The criteria for service connection for residuals of a cold 
injury involving the right lower extremity and the bilateral 
upper extremities are reasonably met.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 and 3.326 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b) (1). 

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requires that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  
These five elements are:  (1) Veteran's status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and evidence presented for the claim, 
and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 

A review of the record in this case shows that the veteran 
was provided with a letter dated March 6, 2003, that told him 
what the evidence had to show to establish entitlement to the 
benefit sought.  He was also told how VA would help him 
obtain evidence for his claim.  He was further informed that 
it was his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  He was told that he would be 
scheduled for an examination and this was accomplished later 
in March 2003.  The notice requirements set forth above for 
service connection have not been completely met because the 
records show the veteran has not been provided notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the claim on appeal.  However, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision at this time because it is 
taking action favorable to the veteran, and therefore, a 
decision at this point poses no risk or prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Pertinent Legal Criteria 

In general, service connection may be granted for a 
disability resulting from disease or injury that was incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be established when all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran has a chronic disability that 
was incurred in service.  38 U.S.C.A. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and a current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 
16 Vet. App. 110, 111 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F. 3d. 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims file.  While the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not specifically discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

In reviewing the overall evidence of record, including 
testimony given before the undersigned at a Travel Board 
hearing in Boston in May 2005, the Board finds a 
preponderance of the evidence supports the grant of service 
connection for cold injury residuals of the upper extremities 
and the right foot.  

A review of the service medical records shows that the 
veteran was seen on periodic occasions in service for various 
complaints.  This included reports of several visits in 
December 1950 for nonspecific problems with the feet and the 
right hand.  It was stated on several occasions that month 
that there was no evidence of frostbite.  At the time of 
separation examination in May 1952, clinical evaluation of 
the upper extremities was recorded as normal.  A notation was 
made of pes planus, bilateral.  It was stated there had been 
no serious injuries, operations, or diseases in service and 
it was stated there were "no complaints of a medical nature 
at time of this examination."

The initial claim for service connection for the disability 
at issue was restated in 2002.  The veteran stated that he 
had frostbite of both feet and the left hand that began in 
service in December 1950.  As for treatment following 
service, he reported that it had been accomplished at the VA 
Medical Center in Brockton, Massachusetts. He did not give 
the dates.  

The medical evidence of record includes a report of a VA 
examination accorded the veteran in March 2003.  The veteran 
stated that, while undergoing training in Wisconsin, he 
sustained cold exposure.  He reported that, while training in 
Wisconsin, most of the training was conducted in the field.  
He stated that following service he sought help from a 
physician in the Boston area.  Unfortunately, he stated the 
physician was no longer living and records were "no longer 
available."  He indicated that he complained to his primary 
care physician about a tingling sensation and was sent to a 
neurologist, but never mentioned the cold injury to the 
neurologist.  The neurologist believed the problems stemmed 
from repetitive injury in the work that he used do in his 
restaurant.  Nerve conduction studies were accomplished in 
September 2000 and they reportedly were consistent with 
carpal tunnel syndrome, bilaterally.  

The examiner noted that "neurologic exam is consistent with 
some carpal tunnel syndrome; however, the history and 
physical examination are also consistent with cold injury and 
there is most likely some nerve problems in addition to 
frostbite exposure.  His [the veteran] symptoms of numbness 
and tingling in digits not classically associated with carpal 
tunnel and the problems in exposure to cold that he has, as 
well as problems with both of his hands and his feet point to 
frostbite, cold injury, accounting for some of his symptoms."  

By rating decision dated in May 2003, service connection was 
granted for cold injury residuals of the left lower extremity 
only.

The opinion by the VA physician provide in March 2003 
mentioned above provides competent evidence of a nexus 
between current cold injury residuals involving the upper 
extremities and the right foot, as well as his 
service-connected left foot.  There is no competent opinion 
of record to the contrary.  The main evidence against a 
finding of a causal connection is the fact that the 
separation examination was essentially negative, and cold 
injury residuals were not documented for years following 
service.  However, this negative evidence is outweighed by 
the VA physician's findings and opinion.  Therefore, 
particularly with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
cold injury residuals involving the hands and the right foot 
is in order.  


ORDER

Service connection for cold injury residuals involving the 
upper extremities and the right lower extremity is granted.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


